Citation Nr: 1733815	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1996, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office, and was remanded in March 2016, August 2016, and March 2017.

In October 2015, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Unfortunately, due to a recording error, that hearing could not be transcribed.  In December 2015, the Veteran was notified of the recording error and subsequently elected to testify at another hearing.  Another videoconference hearing was held and the Veteran testified before the undersigned VLJ in June 2016.  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's sleep apnea is related to service, to include as due to service in Southwest Asia.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Furthermore, under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability.  Such qualifying chronic disabilities include medically unexplained chronic multisymptom illnesses defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B).  Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Sleep disturbance is listed as a possible manifestation of a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(9).

The Veteran asserts that his sleep apnea first manifested in service with loud snoring and sleepiness.  He contends that others have complained about his loud snoring since his active duty service.  Additionally, the Veteran's representative has alleged that the Veteran's sleep apnea may be related to his service in the Southwest Asia theater of operations during the Persian Gulf War.

Here, the record reflects a current diagnosis of sleep apnea.  As noted above, the Veteran asserts that his symptoms began during service.  Furthermore, the record demonstrates that the Veteran served in Southwest Asia during the requisite period for consideration under 38 C.F.R. § 3.317.  Accordingly, the remaining question for resolution is whether the Veteran's sleep apnea is related to his in-service symptoms or is a manifestation of a medically unexplained chronic multisymptom illness.

Upon review, the Board finds that the evidence is against a finding that the Veteran's sleep apnea is related to service.  A VA opinion was obtained with respect to this claim in August 2016.  The examiner reviewed the Veteran's claims file and opined that the Veteran's sleep apnea was not at least as likely as not related to his service because there was no diagnosis in or within one year of service.  In March 2017, the Board found this opinion insufficient due to the lack of appropriate rationale; as such, it will not be afforded probative weight.  However, the August 2016 examiner also opined that the Veteran's sleep apnea could not be considered a manifestation of a medically unexplained chronic multisymptom illness for purposes of 38 C.F.R. § 3.317.  In support of that opinion, the examiner explained that the preponderance of medical evidence and expertise reveals the proximate cause of obstructive sleep apnea to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of the body mass index and natural aging.  As such, the examiner concluded that it was not at least as likely as not that sleep apnea was a manifestation of a diagnosed illness with no conclusive pathophysiology or etiology characterized by overlapping symptoms and signs.  

An addendum opinion was obtained in March 2017, at which time the same examiner noted the Veteran's complaints of fatigue and snoring during service and again opined that it is not at least as likely as not that the Veteran's sleep apnea arose in service or is otherwise related in service.  The examiner stated that the Veteran's reports of loud snoring in service were consistent with a Primary Snoring Syndrome, and that fatigue was a nonspecific symptom with multiple etiologies.  The examiner went on to note that a diagnosis of sleep apnea could not be established without evidence of apneic or hypoapneic episodes which were not evident during the Veteran's service.  Furthermore, the examiner noted that the Veteran was not diagnosed with sleep apnea until 2011, several years after service, and stated, as noted above, that the preponderance of medical evidence and expertise suggests that sleep apnea is related to developmental factors as well as the superimposed elevation of body mass index and natural aging and, as such, the development of the Veteran's sleep apnea was more likely related to his increased weight over time and the aging process.  While the Board notes that the examiner erroneously stated that 20 years passed between the Veteran's separation from service and his diagnosis of sleep apnea in 2011 rather than 15 years, the Board finds no indication that this is more than an inconsequential mathematical error. 

There is no medical evidence in significant conflict with the opinion of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

Preliminarily, the Board finds that service connection under 38 C.F.R. § 3.317 is not warranted.  The Veteran's sleep disturbances are clearly attributable to a diagnosis of obstructive sleep apnea, and there is no competent suggestion that such is a manifestation of a medically unexplained chronic multisymptom illness.  

With respect to whether the Veteran's sleep apnea had onset in service, the Board notes that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran reported feeling tired during the day and snoring during service.  However, sleep apnea has symptomatology beyond mere snoring and is defined as "transient periods of cessation of breathing during sleep."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  As the Veteran is not shown to possess any medical expertise, his opinion as to the etiology of his sleep apnea is not competent medical evidence.  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after review of the record and consideration of the history of the disability and the Veteran's lay statements, and is supported by a clear rationale.  

As the preponderance of the evidence is against a finding that the Veteran's sleep apnea had onset in or is otherwise related to his military service, the claim for service connection must be denied.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


